 



 

FS Energy and Power Fund 8-K [fsep-8k_092116.htm]

Exhibit 10.3

 

Goldman Sachs Bank USA | 200 West Street | New York, New York 10282-2198 | Tel:
+1 212 902 1000 | Fax: +1 212 428 9189

 

SECOND AMENDED AND RESTATED MASTER CONFIRMATION

 



DATE: September 11, 2014 (as amended and restated as of December 15, 2014 and as
further amended and restated on September 21, 2016)     TO: Strafford Funding
LLC (“Counterparty”)     FROM: Goldman Sachs Bank USA (“GS”)     SUBJECT:
Repurchase Facility     REF. NO.: SDB4064875388        



The purpose of this second amended and restated communication (this
“Confirmation”) is to set forth the terms and conditions of the above-referenced
Repurchase Facility entered into on the Trade Date specified below between GS
and Counterparty (the “Facility”). This communication constitutes a
“Confirmation” as referred to in the Master Repurchase Agreement specified
below. This communication supersedes and replaces all prior communications
between the parties hereto with respect to the Facility and Transactions
described below.

 

This Confirmation shall supplement, form a part of, and be subject to, the
Master Repurchase Agreement (including the Annexes thereto) dated as of
September 11, 2014 and amended and restated as of September 21, 2016, each as
further amended or replaced from time to time (collectively, the “Master
Repurchase Agreement”), between GS and Counterparty. This Confirmation shall be
read and construed as one with the executed Master Repurchase Agreement and all
other outstanding confirmations between the parties, so that all such
confirmations, this Confirmation and the executed Master Repurchase Agreement
constitute a single Agreement between the parties. Except as expressly modified
hereby, all provisions contained in, or incorporated by reference into, the
Master Repurchase Agreement shall govern each Transaction hereunder. In the
event of any inconsistencies between the Master Repurchase Agreement and this
Confirmation, this Confirmation will govern with respect to the Transactions
covered hereby (and the last sentence of Paragraph 3(b) of the Master Repurchase
Agreement shall not apply to any such Transaction). In the event of any
inconsistencies between Annex A hereto and this Confirmation with respect to any
Transaction, the terms of Annex A with respect to such Transaction will govern.
System-generated confirmations of trade may be generated by GS that set forth
the trade terms of the individual repurchase transactions described in this
Confirmation; and, if any such system-generated confirmation of trade are
generated and there is any inconsistency between such system-generated
confirmations of trade and this Confirmation or the Master Repurchase Agreement,
then the terms of this Confirmation or the Master Repurchase Agreement, as the
case may be, shall prevail. Capitalized terms not defined herein have the
meaning ascribed to them in the Master Repurchase Agreement.

 

This Confirmation evidences a separate transaction with respect to each
Purchased Security specified in Annex A from time to time (each, a
“Transaction”) as if the details specified in Annex A with respect to that
Purchased Security were set out in the Confirmation in full. Each such
Transaction will have a unique Transaction Number as is set out in Annex A. The
terms of the Facility and each particular Transaction to which this Confirmation
relates are as follows:

 





 

 

(A)     Terms Related to the Facility 1.       Basic Terms Buyer GS Seller
Counterparty Trade Date September 11, 2014 Facility Commencement Date September
15, 2014 First Ramp-up Period End Date December 15, 2014 Second Ramp-up Period
End Date March 15, 2015 Restatement Date September 21, 2016 Facility End Date
September 15, 2018 Maximum Purchased Security Notional Amount USD 577,750,000.00
Aggregate Purchased Security Notional Amount At any time, the sum of the
Purchased Security Notional Amounts under all Transactions for which a Purchase
Date has occurred at or prior to such time. First Floor Amount USD
225,000,000.00 Maximum Aggregate Facility Size USD 325,000,000.00 Eligible
Security

Gladwyne Funding LLC Floating Rate Notes due November 15, 2025

 

CUSIP No. 376769 AA3

 

For the avoidance of doubt, the Purchased Security for each Transaction under
this Master Confirmation shall be the Eligible Security identified above.

 

Security Issuer Gladwyne Funding LLC Restatement Date Collateral Obligations
Counterparty represents, warrants and covenants to GS that the Collateral
Obligations specified in Annex D hereto represent a complete and accurate list
of all the Collateral Obligations the Security Issuer owns or has Committed to
acquire, in each case as of the Restatement Date. Haircut Percentage 43.75%
Business Days London and New York. Business Day Convention Modified Following
Calculation Agent

GS

 

Unless otherwise expressly stated herein, all determinations by the Calculation
Agent hereunder shall be made in its sole and absolute discretion exercised in
good faith and in a manner generally consistent with its then-current practices.

 

 



  2Strafford Funding LLC

 

 

2.       Conditions Precedent to Effectiveness of the Facility Conditions

It shall be a condition to the effectiveness of this Confirmation, and to the
entry of the first Transaction hereunder, that the following conditions shall
have been satisfied (or waived by GS), in form and substance satisfactory to GS
in its sole and absolute discretion:

 

(a)         GS shall have received the documents and certificates referred to in
paragraph 6 to Annex I to the Master Repurchase Agreement, all in form and
substance satisfactory to GS and its counsel in its sole discretion;

 

(b)         GS shall have received the Master Repurchase Agreement and this
Confirmation duly executed by Counterparty, and shall have received executed
copies of the Security Indenture (including the schedules and exhibits thereto)
and all documents, certificates and opinions delivered pursuant thereto, all in
form and substance satisfactory to GS in its sole discretion; and

 

(c)         no default or event of default with respect to Counterparty has
occurred under the Master Repurchase Agreement and is then continuing.

 

 

3.        Additions of Transactions; Post-Ramp-up Period Transaction Combination
Additions

Subject to the satisfaction of the conditions precedent set forth herein, on any
Business Day during the period from and including the Facility Commencement Date
to but excluding the Second Ramp-Up Period End Date, Counterparty may, by
delivery to GS of an Addition Notice with a Notice Date not less than five
Business Days prior to the proposed Purchase Date for such Transaction, elect to
enter into a Transaction (an “Addition”) with GS with respect to the Eligible
Security (and GS agrees to enter into such Transaction on the terms and
conditions specified herein), provided in each case that:

 

(a)         after giving effect to such Transaction, the sum of the Initial
Purchase Prices of all Transactions for which a Purchase Date shall have
occurred shall not exceed the Maximum Aggregate Facility Size;

 

(b)         the terms of such Transaction are in compliance with the terms and
conditions set forth in this Confirmation and the Master Repurchase Agreement;
and

 

(c)         the Conditions to Effectiveness with respect to such Transaction are
satisfied.

 

In connection with each Transaction, GS shall notify Counterparty of the
Purchase Date (which shall be a Business Day) and the related Purchase Price.



 

 



  3Strafford Funding LLC

 

 



  On or reasonably promptly following the Restatement Date, GS shall remit USD
15,625 to Counterparty (which Counterparty shall remit to the Security Issuer)
in immediately available funds, constituting an adjustment of the Purchase Price
in connection with the immediately prior Increase, so that, after giving effect
to such payment, the sum of the Purchase Prices of all Transactions hereunder
will be equal to USD 325,000,000. Addition Notice A notice in substantially the
form attached as Annex B duly completed and executed by Counterparty and setting
forth (among other information) the proposed Purchase Date and the proposed
Purchased Security Notional Amount, or a notice otherwise in form and substance
satisfactory to GS. Notice Date With respect to any Addition Notice, the date on
which such Addition Notice is received by GS (or, if any such day is not a
Business Day, the next succeeding Business Day). Combination of Transactions

On the Business Day immediately following each of the First Ramp-Up Period End
Date and the Second Ramp-up Period End Date, all Transactions outstanding
hereunder on such date shall (automatically and without action by any Person) be
deemed combined into a single Transaction hereunder having (for the avoidance of
doubt):

 

(a)         a Purchased Security Notional Amount equal to the sum of the
Purchased Security Notional Amounts of each individual Transaction hereunder
immediately prior to such combination; and

 

(b)         a Purchase Price (and an Initial Purchase Price) equal to the sum of
the Purchase Prices (or Initial Purchase Prices) of each individual Transaction
hereunder immediately prior to such combination.

 

GS shall prepare and deliver to Counterparty a revised Annex A (or another form
setting forth information corresponding to that set forth on Annex A),
reflecting the terms of the Transaction after giving effect to such combination,
reasonably promptly following the occurrence thereof.

 

 

(B)     Terms Relating to Each Transaction 1.       General Terms Terms
Specified in Annex A

The following terms in relation to each Transaction will be specified in Annex A
(by the Calculation Agent):

 

•             Transaction Number (to be assigned by the Calculation Agent)

 

•             Security Issuer (which shall be Gladwyne Funding LLC)

 

•             Purchased Security (which shall be the Eligible Security)

 

•            Purchase Date (which shall be the Business Day on which the
Conditions to Effectiveness for such Transaction are satisfied) 

 

 



  4Strafford Funding LLC

 



 

 

•            Initial Purchase Price

 

•            Purchased Security Notional Amount

Purchased Security Notional Amount For each Transaction, the original par amount
of the Eligible Security that is purchased hereunder in such Transaction
(determined without regard to paydowns on the Eligible Security occurring at any
time). Purchase Price

For each Transaction, an amount equal to the product of:

 

(a)         the Purchased Security Notional Amount for such Transaction; and

 

(b)         one minus the Haircut Percentage.

 

Initial Purchase Price For each Transaction, the Purchase Price for such
Transaction on the Purchase Date for such Transaction.

Repurchase Date

 

In relation to the Purchased Security in each Transaction, the earliest to occur
of:

 

(a)         the Scheduled Repurchase Date for such Purchased Security;

 

(b)         the date on which the non-defaulting party exercises its option to
declare an Event of Default pursuant to Section 11 of the Master Repurchase
Agreement;

 

(c)         the date (if any) on or following the occurrence of a Credit Event
with respect to such Purchased Security specified in writing by GS to
Counterparty;

 

(d)         the date (if any) on or following the occurrence of a Regulatory
Change specified in writing by GS to Counterparty;

 

(e)         the Assignment-Related Repurchase Date (if any) specified in writing
by Counterparty to GS; and

 

(f)          the date (if any) specified in writing by Counterparty to GS,
provided that a Dispute-Related Repurchase Right has occurred and is continuing
on the date of such notice from Counterparty (the occurrence of the Repurchase
Date under this clause (f), a “Dispute-Related Repurchase Date Acceleration”). 

Scheduled Repurchase Date For each Transaction, the Facility End Date.
Regulatory Change

Any enactment or establishment of or supplement or amendment to, or change in
any law, regulation, rule, policy or guideline (including any accord or standard
of the Basel Committee on Banking Supervision, the Federal Reserve Board or any
state banking regulator) or in the application or official interpretation of any
such law, regulation, rule, policy or guideline that, in each case, becomes
effective on or after the Facility Commencement Date and is binding on or
otherwise has an effect on GS and, as a result of which, in the reasonable
determination of GS, for reasons outside GS’s control, GS will (either by
voluntary submission or by applicable law) no longer be permitted to enter into
or maintain any Transaction hereunder or be subject to materially less favorable
regulatory capital treatment with respect to the Transactions by comparison to
the regulatory capital treatment applicable as a result of the entry into this
Facility on the Facility Commencement Date.

 



  5Strafford Funding LLC

 

 

  Before declaring a Repurchase Date due to the occurrence of a Regulatory
Change, GS agrees to take commercially reasonable measures to eliminate or
mitigate the impact of such Regulatory Change (which, for the avoidance of
doubt, includes but is not limited to GS using commercially reasonable efforts
to restructure the Transactions under this Confirmation with Counterparty to
make them compliant (in the case of any such changes that would restrict entry
into or maintenance of Transactions) or more efficient from a regulatory
perspective (in the case of any such changes that would result in less favorable
regulatory capital treatment), provided that Counterparty is under no obligation
to agree to any such restructuring or any other changes to the terms of this
Confirmation or the Master Repurchase Agreement. Market Value

With respect to the Purchased Security (in its entirety) as of any date, an
amount equal to lesser of (a) the Look-Through Market Value of the Purchased
Security at such date and (b) the Maximum Purchased Security Notional Amount.

 

If on any date the sum of the Purchased Security Notional Amounts for all
Transactions hereunder at such time is for any reason less than the full par
amount of the Purchased Security that has been issued under the Security
Indenture (determined without regard to paydowns on the Purchased Security),
then the Calculation Agent will pro-rate the Look-Through Market Value to
reflect the portion of the Purchased Security that is then the subject of
Transactions hereunder. 

Look-Through Market Value

With respect to the Eligible Security (in its entirety) as of any date, the sum
of:

 

(a)            the aggregate Asset Market Related Amounts in respect of all
Underlying Assets and Unsettled Purchase Assets in the Underlying Portfolio on
such date; plus

 

(b)           the Cash Value as at such date. 

Asset Market Related Amount

As of any date:

 

(a)           in respect of an Underlying Asset in the Underlying Portfolio as
of such date or an Unsettled Purchase Asset as of such date (but excluding all
Unsettled Sale Assets and all Zero Value Assets), the product of:

 



  6Strafford Funding LLC

 

 

 

(1)        the Asset Amortized Amount therefor as of such date; and

 

(2)        the Asset Current Price (expressed as a percentage) therefor as of
such date;

 

(b)          in respect of an Unsettled Sale Asset in the Underlying Portfolio
as of such date that is not a Zero Value Asset, the Settlement Value of such
Unsettled Sale Asset as of such date; and

 

(c)          in respect of a Zero Value Asset in the Underlying Portfolio as of
such date, zero.

 

Asset Amortized Amount In respect of an Underlying Asset or Unsettled Purchase
Asset on any day, an amount equal to the principal amount outstanding under such
Underlying Asset or Unsettled Purchase Asset on such day (after giving effect on
a pro-rata basis to any repurchase, repayment or tender offer in respect of that
Underlying Asset or Unsettled Purchase Asset). Asset Current Price In respect of
an Underlying Asset or Unsettled Purchase Asset on any date, the bid side market
value of that Underlying Asset or Unsettled Purchase Asset (expressed as a
percentage of par of the Underlying Asset Notional Amount) but excluding any
accrued interest, as determined by the Calculation Agent and notified to the
parties by the Calculation Agent on each Business Day. Underlying Asset Notional
Amount In respect of any Underlying Asset or any Unsettled Purchase Asset, the
full principal amount of the Underlying Asset or Unsettled Purchase Asset, as
applicable, owned by the Security Issuer or Committed to be owned by the
Security Issuer, as the case may be. Cash Value

As of any date, an amount, determined by the Calculation Agent, equal to:

 

(a)         the aggregate amount of cash standing to the credit of the Security
Issuer Account (excluding any accrued and unpaid interest); minus

 

(b)         the aggregate Settlement Value for all Unsettled Purchase Assets as
at such date (if any).

 

Security Issuer Account The “Principal Collection Account”, as defined in the
Security Indenture. Underlying Asset Each loan or bond that is owned by the
Security Issuer from time to time and is identified in the Schedule of
Collateral Obligations (as defined in the Security Indenture) set forth on
Schedule A to the Security Indenture and amended from time to time. Private
Underlying Asset Each Underlying Asset or Proposed Underlying Asset that has
been designated a “Private Collateral Obligation” pursuant to Section
12.2(a)(ii) of the Security Indenture. Non-Private Underlying Asset Each
Underlying Asset and Proposed Underlying Asset that is not a Private Underlying
Asset.

 



  7Strafford Funding LLC

 

 

Underlying Portfolio The portfolio of Underlying Assets or Unsettled Purchase
Assets, as applicable, owned by the Security Issuer or Committed to be owned by
the Security Issuer from time to time. Collateral Manager The Collateral Manager
as defined in the Security Indenture. Proposed Underlying Asset A loan or bond
that the Collateral Manager has proposed to be acquired by the Security Issuer
that satisfies the Reinvestment Criteria at the time of such proposal. Unsettled
Purchase Asset As of any date, an asset that the Security Issuer has Committed
to acquire and in respect of which the purchase by the Security Issuer has not
yet settled. Unsettled Sale Asset As of any date, an Underlying Asset that the
Security Issuer has Committed to sell and in respect of which the sale by the
Security Issuer has not yet settled. Zero Value Asset

An Underlying Asset at any time:

 

(a)           in respect of which there has occurred a Zero Value Event;

 

(b)          that did not satisfy the Reinvestment Criteria at the time the
Security Issuer Committed to acquire such Underlying Asset (unless such
Underlying Asset, after such date, subsequently satisfies the Reinvestment
Criteria);

 

(c)          that has been the subject of a Restructuring or a Material
Modification if, in either case:

 

(1)          immediately following such Restructuring or Material Modification,
such Underlying Asset fails to satisfy the Reinvestment Criteria (unless such
Underlying Asset, after such date, subsequently satisfies the Reinvestment
Criteria); or

 

(2)          the GS Consent Condition is not satisfied with respect to such
Restructuring or Material Modification;

 

(d)         with respect to which Escrowed Assignment Agreement Documents have
not been delivered to the Trustee under the Security Indenture to be held by the
Trustee thereunder, all in form and substance satisfactory to GS in its sole and
absolute discretion; or

 

(e)          that is not a Transferable bond, an Assignable Loan or a Consent
Required Loan (or as to which any rights of first refusal, rights of first
offer, last looks or other material restrictions or conditions to the transfer
or assignment of such obligation (whether in the underlying instruments
governing such obligation, in any intercreditor agreement or agreement among
lenders relating to such obligation or otherwise) exist in favor of any other
holder of such obligation or any other Person), all as determined by GS in its
sole and absolute discretion. 

 

  8Strafford Funding LLC

 

 

 

For purposes of clauses (d) and (e) above, with respect to the Underlying Assets
identified in Annex C hereto (each, a “Specified Transfer Asset”), GS may, in
its sole and absolute discretion, deem them to be Zero Value Assets if such
Specified Transfer Assets do not cease to be Specified Transfer Assets within 30
days after the Restatement Date.

 

A Specified Transfer Asset will cease to be a Specified Transfer Asset when:

 

(a)         the Security Issuer delivers to the Trustee under the Security
Indenture Escrowed Assignment Agreement Documents for such Specified Transfer
Asset and a Cooperation Agreement to be held by the Trustee under the Security
Indenture, all in form and substance satisfactory to GS in its sole and absolute
discretion, provided that GS in its sole discretion may waive the requirements
to deliver Escrowed Assignment Agreement Documents and/or a Cooperation
Agreement for such Specified Transfer Asset; and

 

(b)         GS determines, in its sole and absolute discretion, that it is
satisfied with the transferability of such Specified Transfer Asset.

 

As used herein:

 

“Assignable Loan” shall mean a Loan that is capable of being assigned or novated
to, at a minimum, commercial banks or financial institutions (irrespective of
their jurisdiction of organization) that are not then a lender or a member of
the relevant lending syndicate, without the consent of the borrower or the
guarantor, if any, of such Loan or any agent.

 

“Assignment Agreement” shall mean, for any Underlying Asset, an assignment and
assumption agreement in the form required, pursuant to the related Reference
Instruments, for the transfer by the Security Issuer of all or a portion of the
legal and beneficial interest in such Underlying Asset. If no form of assignment
and assumption agreement is required, pursuant to the related Reference
Instruments, for the transfer by the Security Issuer of all or a portion of the
legal and beneficial interest in such Underlying Asset, then the “Assignment
Agreement” for such Underlying Asset shall be a reference to the form of
assignment and assumption agreement, and any related documents, that are
customary in the relevant market for the transfer of the legal and beneficial
interest in such Underlying Asset.

 

“Consent Required Loan” shall mean a Loan that is capable of being assigned or
novated solely with the consent of the borrower and/or the guarantor, if any, of
such Loan and/or any agent. For the avoidance of doubt, if the assignment or
novation of a Loan requires the consent of any lender or any other party to such
Loan other than the borrower, guarantor or agent of such loan, it shall not
satisfy the definition of Consent Required Loan.



     

 



9Strafford Funding LLC

 

 

 

“Cooperation Agreement” shall mean, with respect to any Underlying Asset for
which the provisions of the Reference Instruments require the consent of any
Specified Person for the transfer of all or any portion of such Underlying Asset
by the Security Issuer, an agreement in form and substance reasonably acceptable
to GS pursuant to which each such Specified Person agrees to provide such
consent when and as required under the terms of such agreement; it being
understood and agreed that the Cooperation Agreements in respect of the
Underlying Assets issued by Altus Power America, Inc., Horn Intermediate
Holdings, Inc., Sunnova Asset Portfolio 5 Holdings, LLC, Swift Worldwide
Resources US Holdings Corp. and Vantage Energy II, LLC and attached as Annex E
hereto are acceptable to GS in all respects.

 

“Escrowed Assignment Agreement Documents” shall mean, with respect to each
Underlying Asset, three Assignment Agreements, each executed in blank by (a) the
Security Issuer, as assignor, and (b) if the signature of any affiliate of the
Security Issuer (whether as administrative agent, servicer, registrar or in any
other capacity) is or could be required on such Assignment Agreement for the
transfer of all or any portion of such Underlying Asset by the Security Issuer,
each such affiliate.

 

“Reference Instruments” shall mean the indenture, credit agreement or other
agreement pursuant to which an Underlying Asset has been issued or created, each
other agreement that governs the terms of or secures the obligations represented
by such Underlying Asset or of which the holders of such Underlying Asset are
the beneficiaries and all related closing documents.

 

“Specified Person” shall mean any Person:

 

(a)          that is an affiliate of the Security Issuer;

 

(b)        whose investment advisor or investment sub-advisor is, or is an
affiliate of, the investment advisor or investment sub-advisor of FS Energy and
Power Fund (including, for the avoidance of doubt, any Person that is a fund
sponsored by Franklin Square Holdings, L.P.); or

 

(c)          that is a subsidiary of any Person described in clause (a) or (b)
above.

 

“Transferable” shall mean an obligation that is transferable to institutional
investors without any contractual, statutory or regulatory restriction, provided
that none of the following shall be considered contractual, statutory or
regulatory restrictions:

 

(a)          contractual, statutory or regulatory restrictions that provide for
eligibility for resale pursuant to Rule 144A or Regulation S promulgated under
the United States Securities Act of 1933, as amended (and any contractual,
statutory or regulatory restrictions promulgated under the laws of any
jurisdiction having a similar effect in relation to the eligibility for resale
of an obligation);

     

 



10Strafford Funding LLC

 

 

 

(b)          restrictions on permitted investments such as statutory or
regulatory investment restrictions on insurance companies and pension funds; or

 

(c)           restrictions in respect of blocked periods on or around payment
dates or voting periods.

Restructuring

With respect to an Underlying Asset:

 

(a)          if such Underlying Asset is a Non-Private Underlying Asset, a
“Restructuring” (as defined in Section 4.7 of the Credit Definitions) has
occurred in respect of the Underlying Asset; and

 

(b)          if such Underlying Asset is a Private Underlying Asset, a
“Restructuring” (as defined in Section 4.7 of the Credit Definitions) has
occurred in respect of the Underlying Asset (except that, for such purposes,
Section 4.7(a)(iv) of the Credit Definitions shall be amended to include the
following at the end thereof “; or a release of liens or other credit support
for the Obligation; or any other change that materially reduces the level of
subordination enhancing the Obligation”).

 

For purposes of this Confirmation, “Multiple Holder Obligation” will not be
applicable in determining whether any such Restructuring occurs.

 

Material Modification A “Specified Change” (as defined in the Security
Indenture) to an Underlying Asset. Settlement Value

As of any date:

 

(a)         in respect of any Unsettled Purchase Asset, the aggregate
consideration to be paid by the Security Issuer to acquire such Unsettled
Purchase Asset; and

 

(b)         in respect of any Unsettled Sale Asset, the contractual sale price
for such Unsettled Sale Asset (expressed in USD) to be received by the Security
Issuer from the purchaser of such Underlying Asset; provided that:

 

(1)         if the sale of such Unsettled Sale Asset remains unsettled for more
than 30 calendar days, then:

 

(x)         from time to time upon request from GS Counterparty shall provide to
GS all information known to Counterparty concerning the facts and circumstances
causing such delay in settlement and cooperate with GS in discussing with the
Security Issuer and the Collateral Manager strategies for accelerating
settlement of such sale; and

     

 



11Strafford Funding LLC

 

 

 

(y)         if the purchaser of such Unsettled Sale Asset is an affiliate of
Counterparty and such delay in settlement is not solely a result of operational
or logistical issues, Counterparty and GS shall work together in good faith to
determine the Settlement Value for such Unsettled Purchase Asset; and

 

(2)          if the sale of such Unsettled Sale Asset continues to remain
unsettled for more than 90 calendar days, then the Settlement Value for such
Unsettled Sale Asset will be determined by the Calculation Agent.

Credit Event

Defaulted Asset Sale Failure

 

Security Event of Default

 

As used herein:

 

“Defaulted Asset Sale Failure” shall mean the Security Issuer’s failure to
Commit to sell any Defaulted Obligation (as defined in the Security Indenture)
within 30 days of such Underlying Asset becoming a Defaulted Obligation,
provided that the failure to Commit to sell any Defaulted Obligation within 30
days of such Underlying Asset becoming a Defaulted Obligation shall not result
in a Defaulted Asset Sale Failure for so long as the Security Issuer continues
to use commercially reasonable efforts to continue to sell such Defaulted
Obligation after such 30 day period.

 

“Security Event of Default” shall mean, with respect to any Purchased Security,
an event of default (however designated) in the Security Indenture.

 

“Security Indenture” shall mean the indenture or other underlying instruments
governing the Purchased Security.

Zero Value Event

In respect of any Underlying Asset, the occurrence of any one or more of the
following:

 

Bankruptcy

 

Failure to Pay

 

As used herein:

 

“Bankruptcy” with respect to an Underlying Asset shall mean a “Bankruptcy” (as
defined in the 2003 ISDA Credit Derivatives Definitions as published by the
International Swap and Derivatives Association, Inc. (the “Credit Definitions”))
with respect to the related obligor.



  

 

 



12Strafford Funding LLC

 

 

 

“Failure to Pay” with respect to an Underlying Asset shall mean, after the
expiration of any applicable grace period (however defined under the terms of
the Underlying Asset), the occurrence of a non-payment of a payment of interest
Scheduled to be Due or principal on the Underlying Asset when due, in accordance
with the terms of the Underlying Asset at the time of such failure.

 

“Scheduled to be Due” shall mean, in the case of an interest payment, that such
interest payment would accrue during the related calculation period for the
Underlying Asset.

Commitment A binding commitment pursuant to FSEP’s and/or the Collateral
Manager’s then current policies and procedures to purchase or sell an Underlying
Asset between the buyer and seller of such Underlying Asset entered into
pursuant to customary documents in the relevant market.  The terms “Commit” and
“Committed” have correlative meanings. Reinvestment Criteria The criteria set
forth in the Security Indenture (including, without limitation, the criteria set
forth in the definition of “Collateral Obligation” set forth therein) that,
pursuant to the terms set forth in the Security Indenture are required to be
satisfied as a condition to the purchase of an Underlying Asset (other than any
consent of one or more holders of the Eligible Security). GS Consent Condition
For any Underlying Asset proposed to be acquired by the Security Issuer or any
Underlying Asset subject to a Restructuring or Material Modification after it
was acquired by the Security Issuer, a condition satisfied if GS consents to
such acquisition, Restructuring or Material Modification, as applicable (which
GS may withhold in its sole and absolute discretion).      

 

2.        Conditions to Effectiveness Conditions to Effectiveness

The effectiveness of each Transaction shall be subject to the satisfaction of
each of the conditions precedent for such Transaction specified in the Master
Repurchase Agreement and the satisfaction of each of the following additional
conditions:

 

(a)         a valid Addition Notice has been timely delivered to GS;

 

(b)         in the case of the first Transaction hereunder:

 

(1)          the “Closing Date” under and as defined in the Security Indenture
shall have occurred, and the Seller shall have acquired a portion of the
Eligible Security in an amount equal to the Purchased Security Notional Amount
for such Transaction; and

 

(2)          Counterparty shall have initiated the transfer to GS of a par
amount of the Eligible Securities equal to the Purchased Security Notional
Amount for such Transaction pursuant to Paragraph 3(a) of the Master Repurchase
Agreement for scheduled settlement substantially in accordance with the
then-current market practice in the principal market for such Security;

 



13Strafford Funding LLC

 

 

 

(c)          in the case of each subsequent Transaction hereunder, the related
“Increase” under the Security Indenture shall have occurred, and Counterparty
shall have initiated the transfer to GS of a par amount of the Eligible
Securities equal to the Purchased Security Notional Amount for such Transaction
pursuant to Paragraph 3(a) of the Master Repurchase Agreement for scheduled
settlement substantially in accordance with the then-current market practice in
the principal market for such Security;

 

(d)          no default or event of default with respect to Counterparty has
occurred under the Master Repurchase Agreement and is then continuing; and

 

(e)          no Margin Deficit exists under the Master Repurchase Agreement.

 

GS shall prepare and deliver to Counterparty a revised Annex A (or another form
setting forth information corresponding to that set forth on Annex A),
reflecting the terms of such Transaction, reasonably promptly following the
satisfaction of the Conditions to Effectiveness for such Transaction.

 

3.        Financing Fees Ramp-Up Period Financing Fee Payments

In lieu of accrual and payment of Price Differential in respect of the
Transactions, on the first Financing Fee Payment Date, Counterparty shall pay to
GS an amount in USD (the first “Financing Fee Payment”) equal to the sum of:

 

(a)         for each Transaction entered into on or prior to the First Ramp-Up
Period End Date:

 

(1)          the Initial Purchase Price for each Transaction; multiplied by

 

(2)          the sum of (x) the Floating Rate as of the Financing Fee Reset Date
for the initial Financing Fee Period for such Transaction plus (y) the Spread;
multiplied by

 

(3)          the Financing Fee Day Count Fraction for the initial Financing Fee
Period for such Transaction; and

 

(b)         for all Transactions (collectively) outstanding during the Financing
Fee Period commencing on December 15, 2014:

 

(1)         the Average Fee Basis Amount; multiplied by

 



14Strafford Funding LLC

 

 

 

(2)          the sum of (x) the Floating Rate as of the Financing Fee Reset Date
for the Financing Fee Period commencing on December 15, 2014 plus (y) the
Spread; multiplied by

 

(3)         the Financing Fee Day Count Fraction for the Financing Fee Period
commencing on December 15, 2014.

Average Fee Basis Amount

(a)         The sum, for each day in the Financing Fee Period commencing on
December 15, 2014, of the greater of:

 

(1)         the First Floor Amount; and

 

(2)         the aggregate Purchase Prices for all Transactions on such day;
divided by

 

(b)         the number of days in such Financing Fee Period.

Pre-Restatement Date Spread 2.75% per annum. Post-Restatement Date Spread 3.38%
per annum. Spread

(a)          For each day from, and including, the prior Financing Fee Period
End Date to, but excluding, the Restatement Date, the Pre-Restatement Date
Spread; and

 

(b)           for each day from, and including, the Restatement Date, the
Post-Restatement Date Spread.

Post-Second Ramp-Up Period Financing Fee Payments

In lieu of accrual and payment of Price Differential in respect of all of the
Transactions collectively (and without duplication of any Financing Fees
theretofore paid as part of the Repurchase Price of any Purchased Securities),
on each Financing Fee Payment Date (other than the initial Financing Fee Payment
Date), Counterparty shall pay to GS an amount in USD (the subsequent “Financing
Fee Payments”) equal to:

 

(a)          the Maximum Aggregate Facility Size; multiplied by

 

(b)          the sum of (1) the Floating Rate as of the Financing Fee Reset Date
for such Financing Fee Period plus (2) the Average Applicable Margin for such
Financing Fee Period; multiplied by

 

(c)          the Financing Fee Day Count Fraction.

Financing Fee Payment Dates Each date that is 2 Business Days after each
Financing Fee Period End Date (commencing with the Financing Fee Period End Date
in March 2015). Financing Fee Period End Dates

(a)          Each three-month anniversary of the Facility Commencement Date to,
but excluding, the Repurchase Date; and

 

(b)          the Repurchase Date.

 



15Strafford Funding LLC

 

 

Financing Fee Period

(a)          For each Transaction having a Purchase Date prior to the Second
Ramp-Up Period End Date, initially, the period from, and including, the Purchase
Date for such Transaction to, but excluding, the Financing Fee Period End Date
following such Purchase Date; and

 

(b)          for each Transaction (including those having an initial Financing
Fee Period under clause (a) above), each period from, and including, the prior
Financing Fee Period End Date to, but excluding, the current Financing Fee
Period End Date.

 

Floating Rate

 

For any Financing Fee Period, three-month USD LIBOR, except that linear
interpolation will apply for Financing Fee Periods commencing prior to the
Second Ramp-Up Period End Date.

 

“USD LIBOR” for any Financing Fee Period shall be the rate for deposits in U.S.
Dollars which appears on the Reuters Screen LIBOR01 (or a successor page) at
11:00 a.m. London time on the date that is two London Business Days prior to the
first day of such Financing Fee Period (or, if such rate does not appear
thereon, the arithmetic mean of the offered quotations of four major banks in
London designated by the Buyer to prime banks in the London interbank market for
U.S. Dollar deposits in Europe) having a maturity of three months.

London Business Day

 

Any day on which commercial banks are open for general business in London.

New York Business Day

 

Any day on which commercial banks are open for general business in New York.
Average Applicable Margin For any Financing Fee Period, the sum of the
Applicable Margin for each day in such Financing Fee Period divided by the
number of days in such Financing Fee Period. Applicable Margin

For any day, the higher of:

 

(a)         the product of:

 

(1)         the Spread for such day; and

 

(2)         the ratio on such day of:

 

(x)          the Aggregate Purchased Security Notional Amount minus the Adjusted
Aggregate Reduction Amount as of such day; to

 

(y)          the Aggregate Purchased Security Notional Amount as of such day;
and

 

(b)          1.49%.

Financing Fee Day Count Fraction Actual/360 Financing Fee Reset Dates For each
Transaction, the first day of each Financing Fee Period for such Transaction

 



16Strafford Funding LLC

 

 

Adjusted Aggregate Reduction Amount

For any day, the lesser of:

 

(a)         the Aggregate Reduction Amount in effect on such day; and

 

(b)         the Cash Value as of such day.

 

Reduction Amounts

If after the Second Ramp-Up Period End Date the Collateral Manager proposes a
Proposed Underlying Asset for which at least two Pricing Sources are available
and GS notifies Counterparty (including by telephone or email) that:

 

(x)          GS has determined (in its sole and absolute discretion) that such
Proposed Underlying Asset is a Non-Private Underlying Asset; and

 

(y)          the GS Consent Condition is not satisfied with respect to such
Proposed Underlying Asset,

 

such event will constitute a “Rejection Event” and the Proposed Underlying Asset
will constitute a “Rejected Underlying Asset” unless the GS Consent Condition is
subsequently satisfied with respect to such Proposed Underlying Asset within
three Business Days after GS receives a Reduction Notice for the related
Reduction Event as described below.

 

If the GS Consent Condition is not satisfied with respect to any Restructuring
or any Material Modification of an Underlying Asset, such event will constitute
a “Rejection Event” and the Underlying Asset will also constitute a “Rejected
Underlying Asset” unless the GS Consent Condition is subsequently satisfied with
respect to such Restructuring or Material Modification within three Business
Days after GS receives a Reduction Notice for the related Reduction Event as
described below.

 

Each time three unique and consecutive Rejection Events occur (each with respect
to Underlying Assets or Proposed Underlying Assets issued by obligors
unaffiliated with one another), such occurrence will constitute a “Reduction
Event”, whereupon Counterparty may, by written notice to GS (each such notice, a
“Reduction Notice”), declare a “Reduction Amount” (with effect from the date of
such Reduction Notice, each such date a “Reduction Date”) with respect to such
Reduction Event equal to the average of the Reduction Calculation Amounts of the
Rejected Underlying Assets relating to such Reduction Event (determined, for the
avoidance of doubt, taking into account the portion of such Rejected Underlying
Asset that is or would have been acquired by the Security Issuer), provided that
the Reduction Amount related to such Reduction Event shall be deemed reduced to
zero (with effect from the date of the related Reduction Notice) if, within
three Business Days following the related Reduction Date, the GS Consent
Condition is subsequently satisfied with respect to one or more of the Rejected
Underlying Assets related to such Reduction Event.

 



17Strafford Funding LLC

 

 

 

For the avoidance of doubt, multiple Reduction Events may occur during the term
of this Agreement entitling Counterparty to declare Reduction Amounts with
respect to each such Reduction Event (the sum of all Reduction Amounts at any
time, the “Aggregate Reduction Amount” at such time).

 

If (at any time after any Reduction Event) the Collateral Manager proposes a
Proposed Underlying Asset and GS notifies Counterparty (including by telephone
or email) that the GS Consent Condition is satisfied with respect to such
Proposed Underlying Asset (each such date, an “Acceptance Date”), or the GS
Consent Condition is satisfied with respect to a related Restructuring or
Material Modification, the Aggregate Reduction Amount will be reduced (but not
below zero) (with effect from such Acceptance Date) by an amount equal to the
Reduction Calculation Amount of such Proposed Underlying Asset or Underlying
Asset (determined, for the avoidance of doubt, taking into account the portion
of such Proposed Underlying Asset or Underlying Asset, as the case may be, that
is or would have been acquired by the Security Issuer).

Reduction Calculation Amount

For any Rejection Event relating to a Proposed Underlying Asset that is a
Rejected Underlying Asset, the proposed purchase price of such Rejected
Underlying Asset.

 

For any Rejection Event relating to a Restructuring or Material Modifications,
the then-prevailing market value of the related Rejected Underlying Asset.

Pricing Source For any Underlying Asset or Proposed Underlying Asset, a market
maker in the relevant market, LoanX or other pricing sources reasonably
acceptable to GS.

 

4.        Make-Whole Payment Make-Whole Payment Requirement If the Repurchase
Date for the Transactions is accelerated for any reason (other than the
occurrence of a Regulatory Change, the occurrence of an Assignment-Related
Repurchase Date Acceleration or the occurrence of a Dispute-Related Repurchase
Date Acceleration) (a “Repurchase Date Acceleration”), then Counterparty shall
pay to GS, within five Business Days of the date on which such acceleration
occurs, an amount equal to the Make-Whole Amount. Make-Whole Amount In
connection with a Repurchase Date Acceleration (if any), an amount equal to the
aggregate amount of Financing Fee Payments that would be payable to GS hereunder
during the period from and including the date on which such Repurchase Date
Acceleration occurs to but excluding the Scheduled Repurchase Date (determined
as if the Floating Rate were equal to zero), discounted to present value, all as
calculated by the Calculation Agent.

 

18Strafford Funding LLC

 

 

5.          Application of Principal Payments. Cash Principal Payment Provisions

On each date on which GS receives a payment (other than a payment of interest)
on the Purchased Security in cash and in immediately available funds (each, a
“Cash Principal Payment”), GS shall reduce the Repurchase Price for such
Purchased Security by an amount equal to the related Repurchase Price Reduction
Amount.

 

On or reasonably promptly following the second Business Day after GS’s receipt
of a Cash Principal Payment GS shall use commercially reasonable efforts to
remit to Counterparty an amount equal to the related Counterparty Application
Amount.



Repurchase Price Reduction Amount

With respect to any Cash Principal Payment, an amount equal to the product of:

 

(a)           such Cash Principal Payment; and

 

(b)           one minus the Haircut Percentage.



Counterparty Application Amount

With respect to any Cash Principal Payment, an amount equal to the product of:

 

(a)           such Cash Principal Payment; minus

 

(b)           the Repurchase Price Reduction Amount for such Cash Principal
Payment.



 

6.          Dispute Resolution, Etc. Dispute Resolution

If Counterparty in good faith disputes the Asset Market Related Amounts of one
or more Underlying Assets as determined by the Calculation Agent as of any
Business Day and, accordingly, Counterparty wishes to dispute the calculation of
a Margin Deficit or an Excess Cure Collateral Refund Amount (each, a “Dispute”),
then for so long as such Dispute is continuing (and provided that no Event of
Default, Monetary Default or Other Material Default with respect to Counterparty
occurs or is then continuing), upon the request of Counterparty, GS and
Counterparty will work together in good faith to resolve such Dispute, it being
understood that Counterparty shall at all times during the pendency of each
Dispute be required to comply with its obligations under Paragraph 4 of the
Master Repurchase Agreement based upon the determinations of the Asset Market
Related Amounts of the Underlying Assets as determined by the Calculation Agent.

 

GS agrees that, if any Dispute continues unresolved for more than five Business
Days, a “Dispute-Related Repurchase Right” shall be deemed to exist until the
earlier to occur (if any) of (a) the resolution of such Dispute by the parties
and (b) the occurrence of an Event of Default, a Monetary Default or an Other
Material Default with respect to Counterparty.

 

The provisions set forth in this Dispute Resolution section supersede all
inconsistent provisions in the Master Repurchase Agreement.



 



  19Strafford Funding LLC

 



 

Monetary Default A default by a party in the payment of money hereunder or under
the Master Repurchase Agreement when due (determined without regard to any grace
period otherwise specified), or a default by such party in the performance or
observance of any other obligation hereunder or under the Master Repurchase
Agreement (determined without regard to any grace period otherwise specified)
that by its terms can be cured solely by the payment of money. Other Material
Default A default by a party in the performance or observance of any material
obligation of that party hereunder or under the Master Repurchase Agreement
that, with the giving of notice or lapse of time or both, would become an Event
of Default with respect to such party.

 

7.          Additional Provisions Restriking Terms If for any period of five or
more consecutive Business Days the net amount of cash margin held by GS under
Paragraph 4 of the Master Repurchase Agreement exceeds 10% of the sum of the
then-current Repurchase Prices hereunder, then for so long as such condition is
continuing (and provided that no Event of Default or event that, with the giving
of notice or lapse of time or both, would become an Event of Default with
respect to Counterparty occurs or is then continuing), upon the request of
Counterparty, GS and Counterparty will work together in good faith to restrike
one or more of the economic terms of the Transactions under the Master
Repurchase Agreement with a view to reducing or eliminating the amount of cash
margin then required to be posted to GS thereunder, it being understood that, in
connection with any such restriking, GS may require that changes to other
economic terms of the Transactions be made, and that changes to the terms of the
Purchased Securities be made, in order to preserve the overall economic effect
of the Transactions for GS. Limit on Optional Redemptions GS agrees that, for so
long as any Transaction is outstanding under this Confirmation (unless an Event
of Default with respect to Counterparty has occurred and is then continuing), it
will not give the Security Issuer or the Trustee under the Security Indenture
any direction to effect a redemption (in whole or in part) of the Purchased
Securities. Counterparty Note Restriction Counterparty agrees that, for so long
as any Transaction is outstanding under this Confirmation, it shall not at any
time (1) hold any portion of the Purchased Securities or (2) transfer any
portion of the Purchased Securities (other than pursuant to the provisions
hereof and of the Master Repurchase Agreement). No Substitution Rights Seller
may not substitute other Securities for the Purchased Security, unless otherwise
agreed to by Purchaser in writing in its sole and absolute discretion.  

 



  20Strafford Funding LLC

 

 

Indemnity

Counterparty shall indemnify GS and each Related Party (as defined below) (each
such person being referred to herein as an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees and reasonable out-of-pocket
expenses of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Master Repurchase Agreement, this Confirmation or
any agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or thereunder or the
consummation of the Transaction or any other transactions contemplated hereby or
thereby or (ii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have resulted from the
bad faith, gross negligence or willful misconduct of any Indemnitee or a breach
of the Master Repurchase Agreement or this Confirmation by GS.

 

Notwithstanding the foregoing, in no event shall Counterparty be liable for any
indirect, consequential, incidental, exemplary or punitive damages, opportunity
cost or lost profits (other than as set forth in Paragraph 11 of the Master
Repurchase Agreement).

 

The obligations of Counterparty in this Indemnity section shall survive
termination of the Transaction and any termination of the Master Repurchase
Agreement.

 

As used herein “Related Party” means GS’s affiliates and the respective
directors, officers, employees, agents and advisors of GS and GS’s affiliates.



Taxes

 

Each of the parties hereto intends and agrees to treat the Transaction, for
United States income tax purposes, as a secured loan made by Buyer to
Seller.  Consistent with the Transaction being treated for U.S. federal income
tax purposes as a secured loan made by Buyer to Seller, Buyer agrees to provide
Seller with a Form 1099-INT (or any successor form) with respect to interest
paid to Buyer and passed on to Seller pursuant to Paragraph 5 of the Master
Repurchase Agreement. Certain Voting Rights

If GS has the right to exercise any Specified Voting Right in relation to any
consent, vote, direction proposal or resolution arising at any time while this
Transaction is outstanding, then:

 

(a)          GS shall notify Counterparty thereof in writing after its receipt
of notice thereof or GS otherwise becomes aware thereof;

 

(b)          GS shall not exercise such Specified Voting Right unless and until
directed to do so by Counterparty; and

 

(c)          GS shall either (x) follow Counterparty’s written instructions as
to the manner and timing of exercising such Specified Voting Right or (y)
procure that Counterparty may exercise such Specified Voting Right directly,





 



  21Strafford Funding LLC

 

 

 

provided that, without prejudice to clause (b), GS shall have no obligation to
take any action in relation to any direction from Counterparty with respect to
the exercise of any Specified Voting Right if doing so could expose GS to
liability, could violate any rule or regulation applicable to GS or any
interpretation thereof (whether or not having the force of law), could cause
reputational damage to GS or otherwise cause GS to otherwise incur any expenses
not paid by Counterparty in a manner satisfactory to GS.

 

Notwithstanding the foregoing, GS may exercise at any time and from time to time
all other rights given to it as a holder of the Purchased Security as if this
Transaction were not outstanding (including, without limitation, all rights to
exercise remedies upon the occurrence of an event of default or an acceleration
event, all rights to give or refrain from giving consents to amendments,
modifications, supplements and waivers to the Security Indenture and the other
documents executed and delivered thereunder or in connection therewith, all
rights to consent or refrain from giving consent to changes to the assets
purchased or sold by the Security Issuer, and all rights to otherwise give
directions or refrain from giving directions under the Purchased Security), in
each case other than the Specified Voting Rights.



Specified Voting Right The right of a holder of the Purchased Security (in its
capacity as such) to participate in the selection or removal of a general
partner, managing member, member of the board of directors or trustees,
investment manager, investment adviser, or commodity trading advisor of the
Security Issuer (excluding the rights of a creditor to exercise remedies upon
the occurrence of an event of default or an acceleration event). Expense
Reimbursement GS agrees to reimburse Counterparty for payment of out-of-pocket
costs incurred by Counterparty in connection with Additions hereunder through
the Second Ramp-up Period End Date, promptly following presentation of an
invoice therefor, in an amount equal to USD 40,000.

 

8.          Payment Details, Etc. Payments to GS In accordance with GS’s prior
written instructions as set forth below or as otherwise delivered to
Counterparty.   GS Payment Details In accordance with GS’s written instructions
as delivered to Counterparty. GS Inquiries

Goldman Sachs Bank USA 

Facsimile:          +1 212 428 4534 

Email:                gs-sctabs-reporting@ny.email.gs.com



GS Notices

Goldman Sachs Bank USA



Facsimile:          +1 212 428 4534

Email:                gs-pfi-mo-confidential@gs.com and 

gs-sct-compliance-delivery@ny.email.gs.com

 





 



  22Strafford Funding LLC

 

 

With a copy to:

 

Attention:          SCT Legal, Derivatives 

Address:            200 West Street, 6th Floor 

New York, NY 10282

 

With respect to Disputes, with a copy to:

 

Email:                 gs-repo-disputes@gs.com 

Attention:           GS Credit

 

and

 

Facsimile:          +1 212 428 4534 

Email:                 gs-sctabs-reporting@ny.email.gs.com 

Attention:           PFI Middle Office

 

All correspondence shall include the GS Reference Number:



SDB4064875388



Payments to Counterparty In accordance with Counterparty’s written instructions
as set forth below or otherwise delivered to GS.  GS shall make no payments (and
have no obligation to make any payment hereunder) without having received
(i) such written instructions and (ii) a fully executed facsimile copy of this
Confirmation or other written acceptance of the terms hereof. Counterparty
Payment Details In accordance with Counterparty’s written instructions as
delivered to GS.   Counterparty Inquiries In accordance with Counterparty’s
written instructions as delivered to GS

 

(C)        Miscellaneous.

 

1.Amendments, Etc. Except as otherwise expressly stated herein, this
Confirmation may not be amended except in writing signed by both parties.

 

2.Execution. This Confirmation may be executed in counterparts (including by
facsimile or electronic transmission), each of which counterpart, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute one and the same agreement.

 

3.Legal Requirements. Buyer shall not be required to purchase the Purchased
Security if any such purchase shall result in any violation of applicable rules
or regulations, including, but not limited to, rules applicable to new issuances
of securities.

 

(D)         Additional Acknowledgements, Representations and Agreements:

 

1.           Counterparty hereby represents to and acknowledges and agrees with
GS that:

 

(i)It has consulted with its own tax advisors to the extent that it has deemed
necessary, and it has made its own decisions regarding entering into the
Facility based upon its own judgment and upon any advice from such advisors as
it has deemed necessary and not upon any view expressed by GS or any of its
affiliates or agents.

 



  23Strafford Funding LLC

 

 


(ii)The fair value of the assets of Counterparty will exceed the debt and
liabilities, subordinated, contingent and otherwise of Counterparty, and
Counterparty will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

 

2.            Each party acknowledges and agrees that:

 

(i)Unless identified as an underwriter or arranger in an offering document
relating to a Purchased Security, Underlying Asset or Unsettled Purchase Asset
(each, an “Instrument”), GS and its affiliates have played no role in
structuring or arranging any Instrument or in negotiating or establishing the
terms of such Instrument. Whether or not GS or its affiliates are identified as
an underwriter or arranger in any offering document relating to an Instrument,
any and all information that may have been or is in the future provided by GS to
Counterparty with respect to any Instrument is not being furnished by GS in the
capacity of an underwriter or arranger in relation to the Instrument in
connection with the relevant Transaction, and GS accepts no responsibility or
liability therefor.

 

(ii)The contents of this Confirmation and the other agreements relating to the
Facility are confidential and shall not be disclosed to any third party, and
neither party shall make any public announcement relating to the Facility
without consent of the other party; except that disclosure of this Confirmation
and the terms of the Facility is permitted (A) where required or appropriate in
response to any summons, subpoena, or otherwise in connection with any
litigation or regulatory inquiry or to comply with any applicable law, order,
regulation, ruling, or disclosure requirement, including without limitation, any
requirement of any regulatory body or stock exchange where the shares of such
disclosing party are listed, as determined by the disclosing party in good faith
following consultation with the other party hereto, (B) to officers, directors,
employees, attorneys, accountants and advisors of the parties or their
affiliates who are subject to a duty of confidentiality to the disclosing party
or such affiliate and otherwise have a need to know such information, (C) to
rating agencies and (D) where the information has otherwise become public (other
than as a result of a breach of this subparagraph). Notwithstanding the
foregoing or any other provision in this Confirmation or any other document, GS
and Counterparty (and each employee, representative, or other agent of GS or
Counterparty) may each disclose to any and all persons, without limitation of
any kind, the U.S. tax treatment and U.S. tax structure of the transaction and
all materials of any kind (including opinions or other tax analyses) that are
provided to them relating to such U.S. tax treatment and U.S. tax structure (as
those terms are used in Treasury Regulations under Sections 6011, 6111 and 6112
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”)), other than
any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

 

(iii)As of the Facility Commencement Date and so long as either party has or may
have any obligation under any Transaction, it is not and will not be an
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)), subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e) of the Code), subject to Section 4975 of
the Code or an entity whose underlying assets include the assets of any such
plan by reason of 29 CFR 2510.3-101, Section 3(42) of ERISA or otherwise.

 

(iv)GS and any of its affiliates may deal in any Instrument and may accept
deposits from, make loans or otherwise extend credit to, and generally engage in
any kind of commercial or investment banking or other business with any issuer
of or obligor on any Instrument, any affiliate thereof, any other person or
entity having obligations relating to any Security Issuer or any such issuer or
obligor and may act with respect to such business in the same manner as if any
Transaction did not exist and may originate, purchase, sell, hold or trade, and
may exercise consensual or remedial rights in respect of, obligations,
securities or other financial instruments of, issued by or linked to the
Security Issuer or any such issuer or obligor, regardless of whether any such
action might have an adverse effect on such Security Issuer, such issuer or such
obligor, the value of the related Instrument or the position of the other party
to such Transaction or otherwise.

 



  24Strafford Funding LLC

 

 

(v)Except as otherwise expressly provided herein, each party and its affiliates
and the Calculation Agent may, whether by virtue of the types of relationships
described herein or otherwise, at the date hereof or at any time hereafter, be
in possession of information regarding any Security Issuer or any issuer of or
obligor on any Instrument, or any affiliate thereof, that is or may be material
in the context of such Transaction and that may or may not be publicly available
or known to the other party. In addition, except as expressly provided herein,
this Confirmation does not create any obligation on the part of such party and
its affiliates to disclose to the other party any such relationship or
information (whether or not confidential).

 

[remainder of page intentionally blank]

 

  25Strafford Funding LLC

 

 

Counterparty hereby agrees (a) to check this Confirmation (Reference No.:
SDB4064875388) carefully upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing
correctly sets forth the terms of the agreement between the parties with respect
to the particular Transaction to which this Confirmation relates, by manually
signing this Confirmation and providing the other information requested herein
and returning an executed copy to SCT Compliance, facsimile No. +1 212 428 4534.



      Very truly yours,       GOLDMAN SACHS BANK USA       By:  /s/ Ali Meli    
  Name: Ali Meli
Title:     Managing Director



  AGREED AND ACCEPTED BY:   STRAFFORD FUNDING LLC   By:  /s/ Gerald F.
Stahlecker     Name: Gerald F. Stahlecker
Title:    Executive Vice President

  



[Second Amended and Restated Master Confirmation Signature Page]



 

